Souter, J.,
dissenting: Based on libels published in issues of Hustler magazine and circulated throughout the United States, a New York plaintiff has obtained an award of damages in the United States District Court for the District of New Hampshire against both a publishing corporation, whose principal place of business was Ohio at the time of the publication and is now California, and the magazine’s publisher, whose residence has followed the corporation. The defendants have appealed. The United States Court of Appeals for the First Circuit has sought our opinions on whether the trial court properly understood New Hampshire libel law to include a single publication rule, and whether, in effect, the court was correct in applying New Hampshire’s statute of limitations, which at the time of the publications in this case provided a six-year limitation period for bringing libel actions. See RSA 508:4 (amended by Laws 1981, 514:1 to provide a three-year period for causes of action in defamation arising after its effective date; see id., § 2).
I join with the majority to the extent of their holding that in a proper case New Hampshire’s domestic law of defamation should include a single publication rule for the redress of multistate dissemination of defamatory material. Since we have not been asked to decide whether New Hampshire’s substantive law of libel should be applied in this case, there is no occasion to say anything more about the application of this holding to the facts before us.
As we understand the First Circuit’s second question, however, we have been asked to determine whether it was proper to apply New Hampshire’s statute of limitations on the instant facts, and I must respectfully dissent from the majority’s affirmative answer. *23Although the majority conclude that New Hampshire’s statute applies because “[i]t is . . . the forum that is best able to decide when claims are so stale that they will burden its dockets,” they thereby fail to account for the distinctive flavor of the case. For what renders the issue before us so provocative is that the nonresident plaintiff has availed herself of a forum in New Hampshire to collect damages from non-resident defendants for libel in fifty States and the District of Columbia, even though more than ninety-nine percent of the libelous magazines were circulated outside New Hampshire in jurisdictions whose own statutes of limitations, if applied, would all have barred the litigation as untimely.
Because, then, the plaintiff came to this district and jurisdiction only because she had no place else to go, it is no wonder that the comment accompanying the American Law Institute’s most recent proposal for revising the Restatement (Second) of Conflict of Laws § 142 (1986 Revisions, Supp.: April 12, 1988) has described the case before us as an “egregious example[ ] of forum shopping.” Id. at 8; see also Keeton v. Hustler Magazine, Inc., 682 F.2d 33, 35 (1st Cir. 1982). And while a plaintiff is free to shop for an uncommonly advantageous forum if the forum is open to shopping, see Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 779 (1984), it is a practice this court has not previously hesitated to condemn as an evil, see Clark v. Clark, 107 N.H. 351, 354, 222 A.2d 205, 208 (1966), and one we should hardly promote today without some strongly countervailing justification. The astonishing result of the majority’s decision is, therefore, enough to call for a critical look at the reasoning they employ.
Their holding is the product to two related rules. The first is that in litigation implicating the interests of more than one State and requiring choices of law to be made, procedural issues are to be resolved by the law of the forum State. Under the second, a statute of limitations is characterized as procedural, so that the statute of the forum State should customarily be applied.
I am aware of no objection to the first rule, and I raise no quarrel with it myself. Although choice-of-law questions should be decided on the basis not of mechapical rules but of “relevant choice-influencing considerations,” id. at 353, 222 A.2d at 208; see Restatement (Second) of Conflict of Laws § 6 (1971); see infra, applying the procedural law of the forum normally serves the legitimate objective of simplifying the judicial task, Clark v. Clark, supra at 354, 222 A.2d at 208, which is a sufficient justification, id. Managing New Hampshire discovery by reference to Colorado’s *24deposition practice, or conducting New Hampshire trials under New Mexico’s law of evidence, would invite chaos.
The second rule, however, that the limitation of actions is a matter of procedure to be governed by the statute of the forum, is troublesome. Right on the face of it, a limitation statute is obviously distinguishable from such paradigm procedural examples as rules regulating service of process, the deposition of witnesses, or closing arguments of counsel. Whereas these latter rules prescribe how to prepare a case and conduct a trial once action has been brought, a statute of limitations determines whether an action can be maintained at all. And although the application of any procedural rule may have the potential to influence the outcome of a case, the application of a limitation statute can have a direct and dispositive effect, which garden-variety rules of procedure cannot claim for themselves. There is, then, nothing inherently persuasive in characterizing such a statute as merely procedural. See Guaranty Trust Co. v. York, 326 U.S. 99, 108-09 (1945); Sedler, The Erie Outcome Test as a Guide to Substance and Procedure in the Conflict of Laws, 37 N.Y.U. L. Rev. 813, 821-23, 846-50 (1962).
Nor is there anything persuasive in the reasoning of our prior cases that have so held. Even though the rule’s application long antedates our adoption of the Clark structure, identifying choice-influencing considerations for deciding conflicts questions, it is remarkable how little reasoning of any sort appears in the cases that have preserved the old rule to this day. Gordon v. Gordon, 118 N.H. 356, 360, 387 A.2d 339, 342 (1978), upon which the plaintiff relies, does no more than cite prior cases for the conclusion that a limitation statute is procedural unless it “extinguish[es] a right” or is “an inherent part of a statutory scheme creating a right.” Id. (citations omitted). The prior cases in point lead back finally to Smith v. Turner, 91 N.H. 198, 199, 17 A.2d 87, 87 (1940) and Connecticut &c. Co. v. Railroad, 78 N.H. 553, 557, 103 A. 263, 265 (1918), each of which indicated that a foreign statute of limitations would not be an appropriate choice of law in a conflicts case if it “relate[d] merely to the remedy and [did] not obliterate the right.” Id. On this reasoning, then, the usual sort of limitation statute was thought to be procedural, because it governed the remedy by which redress was obtained, rather than the right to obtain the redress itself.
The description of a limitation period as affecting remedy rather than right is specious, however. It is true, of course, that limitation rules characteristically have different origins from the causes of action to which they apply, the one normally being statutory, the *25other common law. It is, however, equally true in the practical world served by the law that a plaintiff is concerned with a right only insofar as it may be asserted as a right of action, and a right of action endures entirely at the sufferance of the defendant who can demonstrate an expired limitation period. Thus, the most that can be said for drawing any right-remedy distinction in this context is that the elements of causes of action in tort and contract do not customarily require a plaintiff to plead and prove in the first instance that the litigation is timely, and a defendant who would rely on a plaintiff’s untimeliness must plead the expired limitation period as an affirmative defense. See Barnard v. Elmer, 128 N.H. 386, 388, 515 A.2d 1209, 1211 (1986); Yeaton v. Skillings, 100 N.H. 316, 320, 125 A.2d 923, 926 (1956). But there is no significance in this. Exactly the same thing is true, for example, when a defendant seeks to plead self-defense to an assault charge, see, e.g., Tucker v. State, 89 Md. 471, 482, 43 A. 778, 782 (1899); see also R. Wiebusch, 4 New Hampshire Practice, Civil Practice and Procedure § 282, at 192-93 (1984), but no one would seriously suggest that the law of self-defense is merely remedial or procedural, and not substantive. Just as pleading and proof of self-defense can make the difference between a plaintiff’s and a defendant’s verdict, so here the opportunity to plead and prove the expiration of another State’s limitation period will make the difference between two million dollars and zero. This effect cautions against relying on a nominal distinction between right and remedy to immunize conflicts among limitation rules from the kind of analysis on the merits that informs choices of law when substantive rules conflict. Because, indeed, the statute of limitations can function as such a dispositive defense, the fallacy of dismissing it as merely remedial is just as clear now as it was twenty years ago, when Professor Leflar mildly observed that a right without a remedy is not much of a right. R. Leflar, American Conflicts Law § 127, at 304 (1968).
How is it, then, that a court whose 1966 Clark decision embraced Professor Leflar’s approach to conflicts problems nonetheless adopted a Gordon decision in 1978 adhering to the unsupportably mechanistic rule that the procedural character of a statute of limitations issue always requires its application as the forum’s law? Certainly in the immediate aftermath of Clark there did not seem to be any question that a conflict between limitation laws was just as much deserving of a Clark analysis as a conflict on any concededly substantive issue, and the federal courts in this circuit saw the applicability of Clark to such a question. See Dindo v. *26Whitney, 429 F.2d 25, 26 (1st Cir. 1970); Seymour v. Parke, Davis & Co., 294 F. Supp. 1257, 1263 (D.N.H. 1969).
The answer is that the Gordon court ignored Clark in holding limitations to be procedural, probably because counsel to the parties in Gordon ignored it. Indeed, the briefs in that case reveal that the parties apparently never even joined issue, before this court, on the question of which State’s statute of limitations should be applied. The appellee’s brief did not address the point at all, and a court may perhaps be forgiven for slighting a matter with which counsel seemingly never came to grips.
Today’s majority can claim no such extenuation, however. The issue is squarely joined, the Gordon rule is manifestly devoid of reasoned support, and four sources of persuasive authority counsel for the repudiation of Gordon so as to make way for the application of Clark to the issue before us.
The first group of authorities ranged against the majority’s position are legislative enactments in some 35 States of so-called borrowing statutes, eliminating in differing degrees the assumption that the forum’s limitation period ought generally to be applied. See Restatement (Second) of Conflict of Laws § 142 (1986 Revisions: April 15, 1986), at 181-82. The provisions of borrowing statutes vary widely and not all would apply to defamation actions, id., but such statutes typically provide for the application of some other State’s period of limitation to an action that arose outside the forum State. See E. Scoles and P. Hay, Conflict of Laws § 3.11, at 62 (1984). What is significant here is not the result that such a statute would achieve in a multistate defamation action (which, in New Hampshire, might still require a Clark analysis to determine the appropriate limitation), but the indication of how outmoded the majority’s view has become as States have taken steps to preclude the forum shopping that taints this case.
There is, second, the position taken by the overwhelming body of commentators, ranged against mechanical application of the forum’s statute of limitations as merely procedural. See, e.g., A. Ehrenzweig, Conflict of Laws § 160, at 428 (1962); H. Goodrich, Conflict of Laws § 85, at 152 (4th ed. 1964); R. Leflar, American Conflicts Law § 121, at 239 (3d ed. 1977); E. Scoles and P. Hay, Conflict of Laws § 3.12, at 65 (1984); R. Weintraub, Commentary on the Conflict of Laws § 3.2C2, at 59 (2d ed. 1980); Cook, “Substance” and “Procedure” in the Conflict of Laws, 42 Yale L.J. 333, 343-44 (1933); Comment, Choice of Law: Statutes of Limitation in the Multistate Products Liability Case, 48 Tul. L. Rev. 1130, 1135 (1974); Ester, Borrowing Statutes of Limitation and Conflict *27of Laws, 15 U. Fla. L. Rev. 33, 36-39 (1962); Grossman, Statutes of Limitations and the Conflict of Laws: Modern Analysis, 1980 Ariz. St. L.J. 1, 15-33, 38-43, 64-65 (1980); Leñar, The New Conflicts-Limitations Act, 35 Mercer L. Rev. 461 (1984); Lorenzen, The Statute of Limitations and the Conflict of Laws, 28 Yale L.J. 492, 496-97 (1919); Martin, Statutes of Limitations and Rationality in the Conflict of Laws, 19 Washburn L.J. 405 (1980); McDonnold, Limitation of Actions — Conflict of Laws — Lex Fori or Lex Loci?, 35 Tex. L. Rev. 95, 112 (1956); Milhollin, Interest Analysis and Conflicts Between Statutes of Limitations, 27 HASTINGS L.J. 1 (1975); Note: An Interest-Analysis Approach to the Selection of Statutes of Limitation, 49 N.Y.U. L. Rev. 299, 300-03 (1974); Reese, The Second Restatement of Conflict of Laws Revisited, 34 Mercer L. Rev. 501, 505-07 (1983); Sedler, The Erie Outcome Test as a Guide to Substance and Procedure in the Conflict of Laws, 37 N.Y.U. L. Rev. 813, 847 (1962).
With seventy years of writing by thoughtful opponents of the majority’s position, and champions of my own, it is difficult to limit quotations to the few that follow.
The entrenchment of the lex fori rule is “neither justifiable by common law tradition, nor by modern rationalizations.”
A. Ehrenzweig, supra at 429.
“It has never been satisfactorily shown why a suit should be permitted if it cannot be maintained under the law to which the forum looks as a model. . . . The struggles of the courts to determine whether the locus has destroyed the right [under the traditional view] are amusing, even if the results are inconsistent and the reasoning at times most specious.” Sedler, supra at 847-48 (footnote omitted).
“There is no inherent reason why the choice between statutes of limitations should be handled any differently than other choice-of-law problems.” R. Leflar, American Conflicts Law, supra at 256 (footnote omitted).
“By mechanically mandating application of the statute of limitations of the forum, the lex fori rule fails to serve any of the [purposes of the time bar]. .. . When plaintiff’s cause of action is barred at the forum which is most appropriate for hearing the suit and most convenient for the parties, plaintiff is encouraged to engage in forum-shopping by seeking a jurisdiction with a longer time bar. ... As a result, the rule increases case loads ... by inviting suits *28barred in other jurisdictions. Moreover, by encouraging such suits the forum unwittingly solicits older cases in which the evidence is more likely to be ‘stale.’ Finally, because the rule permits a dilatory plaintiff to utilize the statute of limitations of any jurisdiction in which the defendant can be served with process, the defendant is denied a definitive indication as to when his potential liability has expired.
. . . Thus, the mechanical simplicity of the lex fori rule, based on the fiction that the statute of limitations is a procedural matter, undermines the principal aims of conflicts doctrine and frustrates the legislative purposes which underlie statutes of limitation.” Note, An Interest-Analysis Approach to the Selection of Statutes of Limitation, supra at 302-03 (footnotes omitted).
“[The modern view] seems clearly correct and has the further advantage of obviating the need for a court to determine whether a foreign statute of limitations bars the right and not merely the remedy. It puts an end not only to a bad rule but also to the artificial and equally bad exception to the rule that the courts created.” Reese, supra at 507.
Third, there are the judicial rejections of the wooden procedural classification in favor of some variety of contemporary conflicts analysis, by courts less immune than today’s majority to the criticism I have cited and quoted. See Perkins v. Clark Equipment Co., Melrose Div., 823 F.2d 207, 209 (8th Cir. 1987) (North Dakota Law); Ledesma v. Jack Stewart Produce, Inc., 816 F.2d 482, 484 (9th Cir. 1987) (California law); Tomlin v. Boeing Co., 650 F.2d 1065, 1070 (9th Cir. 1981) (Washington law); Schum v. Bailey, 578 F.2d 493, 495-98 (3d Cir. 1978) (New Jersey law). But see Warner v. Auberge Gray Rocks Inn, Ltee., 827 F.2d 938, 940-43 (3d Cir. 1987). See Jenkins v. Armstrong World Industries, Inc., 643 F. Supp. 17, 24-26 (D. Idaho 1985); Farrier v. May Department Stores Company, Inc., 357 F. Supp. 190 (D.D.C. 1973). But see Manatee Cablevision Corp. v. Pierson, 433 F. Supp. 571, 572-74 (D.D.C. 1977). See Bates v. Cook, Inc., 509 So. 2d 1112 (Fla. 1987); Myers v. Government Employees Ins. Co., 302 Minn. 359, 225 N.W.2d 238 (1974); Heavner v. Uniroyal, Inc., 63 N.J. 130, 135-41, 305 A.2d 412, 415-18 (1973); Myers v. Cessna Aircraft Co., 275 Or. 501, 515-16, 553 P.2d 355, 367 (1976); Central Mut. Ins. Co. v. H.O., Inc., 63 Wis. 2d 54, 64-67, 216 N.W.2d 239, 244-45 (1974); White v. Malone Properties, *29Inc., 494 So. 2d 576, 581-83 (Miss. 1986) (Robertson, J., concurring); Baldwin v. Brown, 202 F. Supp. 49, 51 (E.D. Mich. 1962) (alternate basis); cf. Kenney v. Trinidad Corporation, 349 F.2d 832, 839 (5th Cir. 1965), cert. denied, 382 U.S. 1030 (1966); Brandler v. Manuel Trevizo Hay Co., 154 Ariz. App. 96, 97-100, 740 P.2d 958, 959-62 (1987). The author of the American Law Institute’s pamphlet to which I referred above has characterized the cases rejecting the old rule as “representing] the emerging trend.” See RESTATEMENT (Second) of Conflict of Laws § 142 (1986 Revisions, Supp.: April 12, 1988), at 4.
Fourth, there are the drafters of the Restatement, who are proposing to supersede the old view of limitations as procedural, see Restatement (Second) of Conflict of Laws § 142 (1971), with a provision calling for an ultimate appeal to interest and relationship analysis in resolving a conflict between limitation rules. See 1986 Revisions, Supp.: April 12, 1988, at 1. The most recently proposed draft would provide that
“(2) [t]he forum will apply its own statute of limitations permitting the claim unless:
(a) maintenance of the claim would serve no significant interest of the forum; and
(b) the claim would be barred under the statute of limitations of a state having a more significant relationship to the parties and the occurrence.”
Id. When and if this provision, or something like it, is adopted by the American Law Institute, its application will often, if not always, produce the same conclusion that we would reach on a Clark analysis.
The majority, of course, claim to have done a Clark analysis, and to have reached the same result on the basis of “relevant choice-influencing considerations” that they previously reached on the basis of Gordon. It is, however, surprising to conclude as the majority do that New Hampshire, which received less than one percent of the libelous publications’ circulation and experienced virtually no other contact with the parties, has an interest in either the parties, the events, or the litigation that justifies the application of its law as against the law of all other interested States. I respectfully submit that analysis following the Clark methodology will not support such a conclusion.
Clark described five considerations to be addressed in making a choice of law: “(1) predictability of results; (2) maintenance of reasonable orderliness and good relationship among the States in *30our federal system; (3) simplification of the judicial task; (4) advancement by the court of its own state’s governmental interests rather than those of other states; (5) the Court’s preference for what it regards as the sounder rule of law, as between the two competing ones.” Doiron v. Doiron, 109 N.H. 1, 3, 241 A.2d 372, 373 (1968); see Clark v. Clark, 107 N.H. at 354-55, 222 A.2d at 208-09; Leflar, Choice-Influencing Considerations in Conflicts Law, 41 N.Y.U. L. Rev. 267, 282-304 (1966). I will address them in order, as of the time the plaintiff brought her action.
(1) The value of predictability is not to be confined to cases for the enforcement of consensually derived obligations. As Professor Leflar has explained, “[predictability of results includes the ideal that the decision in the litigation on a given set of facts should be the same regardless of where the litigation occurs, so that ‘forum shopping’ will benefit neither party.” Id. at 282-83. Further argument is unnecessary to demonstrate the forum shopping represented by this case; the plaintiff, indeed, does not even suggest that New Hampshire’s limitation period would have been applied if she had brought action in any of the jurisdictions where the local limitation period had run. Her forum shopping, then, has brought the benefit of a verdict for multistate damages that are absolutely time-barred under the laws of those jurisdictions in which ninety-nine percent of the tortious pulications were circulated. Viewed, therefore, under the heading of predictability, a choice of New Hampshire law could not be less appropriate, except on the assumption that no publication whatever occurred in New Hampshire, the facts otherwise being the same.
(2) The need for comity within the federal system behooves the forum to consider application of the relevant law of other jurisdictions whose substantial concerns with the problem at hand give them interests in the application of their respective laws. Although such interests are not, as such, determinative of the choice of law, they are appropriate subjects of consideration, id. at 287, to be weighed with all other relevant factors.
The jurisdictions with obvious claims to assert interests derived from relationships with the parties or the publication are Ohio, California, and New York. Ohio and California may be taken together as the place of the defendant’s business or residence, as a result of which those States gain interests in limiting the duration both of the defendants’ financial exposure and of the jeopardy to free expression that a long limitation period visits on a publisher. See Note, The Choice of Law in Multistate Defamation — A Functional Approach, 77 Harv. L. Rev. 1463,1467 (1964) *31(hereinafter, “Note, Functional Approach”). These States thus have a collective interest in the enforcement of their shorter, one-year limitation periods. See Cal. Civ. Proc. Code § 340 (Deering Supp. 1988); Ohio Rev. Code Ann. § 2305.11 (Anderson Supp. 1987).
New York’s interest derives from the plaintiff’s residence there, from which we may infer, in the absence of any contrary indication, that New York was the State where the plaintiff was best known at the times of the publications, and where she enjoyed the greatest number of those business and social relationships that were found to have been affected by the defamatory materials in question. Thus, New York’s significant relationships with both the plaintiff and the defamation give rise to that State’s general interest in the application of its own law, which includes a one-year limitation period. See N.Y. Civ. Prac. L. & R. § 215 (McKinney Supp. 1988).
While it is true that New York may have no interest in limiting the plaintiff’s opportunity to bring action elsewhere, its one-year statute also indicates that it lacks any interest in supporting the plaintiff’s claim to benefit from the longer period that New Hampshire’s statute would allow. By a parity of reasoning, the identity of New York’s one-year period with the one-year periods common to Ohio and California means that among the three States there is no conflict of laws, and thus no occasion to view New York’s interest as running counter to the interests of Ohio and California. There is therefore no reason here to question a conclusion reached in Note, Functional Approach, supra at 1472, that the State of a publication’s editorial office has the strongest interest in the application of its law, when the publication is sued for multistate libel. The need for comity, then, calls for consideration of this interest and the application of a one-year period.
(3) On the third subject, the simplification of the judicial task, there is not much to be argued one way or another. While nothing could be easier than applying the forum’s statute of limitations, no subject of foreign law could probably be ascertained with greater ease than a limitation period.
(4) Concern for the advancement of the interests of New Hampshire as the forum State calls for an enquiry into three possible sources of State interest: the State’s relationship to the parties, the effects of the publications in New Hampshire, and the very fact that the New Hampshire legislature saw fit to enact its statute of limitations as one element in the State’s system of *32justice. As references to the facts of this case have already indicated, New Hampshire has no interest derived from a relationship with any of the parties, since they have had virtually no contacts with the State apart from this litigation in a federal court. The defendants’ connections with the State apparently depend entirely on the mail service, or independent magazine distributors, which together at the relevant time conveyed less than one percent of Hustler’s circulation into New Hampshire. The plaintiff’s contacts are even less significant. The First Circuit’s earlier opinion informs us only that her name has appeared as an officer of Penthouse magazine and as an editor of two others, copies of which were distributed in the State, and a citation to the record indicates that she never set foot in New Hampshire prior to the trial itself. The State, then, can claim no interest in protecting either party, derived from personal associations. Although the State may still claim some interest in protecting the reputation of a non-resident, see Keeton v. Hustler Magazine, Inc., 465 U.S. at 777, there is no reason to believe that such an interest rises above the minimal level in this case.
Nor do the effects of the publications give rise to any significant State interest. The record before us contains no indication that any appreciable number of New Hampshire people had ever heard of the plaintiff at the time of the publications, let alone that they held her in any definite repute. Hence, any actual damage suffered because of the New Hampshire circulation was almost certainly smaller in proportion to the whole of her damages than even the percentage of Hustler’s total circulation distributed in this State. Indeed, the State’s sole and tenuous interest arising from the publication itself would seem to have been a concern, as described in Keeton v. Hustler, 465 U.S. at 776, to protect its citizens from misinformation about a little-known outsider.
All that is left as a possible source of serious State interest in applying its own former limitation rule is, then, the State policy that was expressed in the rule itself. Statutes of limitations embody a dual policy against subjecting defendants to the trial of stale claims and against wasting the courts’ time in their litigation. Specifically, New Hampshire’s prior policy was one against litigating libel claims older than six years, subject to exceptions not relevant here. If, therefore, a plaintiff were to importune a New Hampshire court to recognize another State’s limitation period that was longer than six years, the plaintiff could not prevail consistently with New Hampshire policy, and *33this State would have a genuine interest in asserting its own six-year statute. There is no such inconsistency of policy, however, when these defendants argue for the application of the one-year period common to the other three interested States, since the one-year period can be applied without in any way compromising this State’s interest in avoiding the litigation of claims older than six years. See Note, Functional Approach, supra at 1473. That is to say, the policy underlying New Hampshire’s six-year limitation period is a policy against litigating claims over six years old, not a policy calling affirmatively for the litigation of all claims under that age. Thus, there simply is no conflict as between the policies and interests of New Hampshire and those of the other three States. See R. Leflar, American Conflicts Law § 93, at 187 (3d ed. 1977).
I do not, of course, mean to conclude here that the State could never have an interest in applying its statute of limitations in a multistate action between non-residents. If for example, the plaintiff were well known here and her activities in this State were the subject of libelous disparagement, New Hampshire’s position might bear some analogy with the State of a plaintiff’s residence. Nor do I mean to intimate here how I would decide a non-resident plaintiff’s request to apply the New Hampshire statute for the sake of allowing recovery solely of damages attributable to that portion of a multistate publication that occurred in New Hampshire.
On the facts of this case, however, New Hampshire has no genuine interest in the enforcement of its statute. But even that does not exhaust the issue, for thus far my analysis has not focused on the actual consequence that follows from the majority’s view that the New Hampshire statute should apply. As we have already seen, that consequence is, in effect if not in theory, nothing less than the revival of defamation actions that are dead under local law in every other jurisdiction of the United States. The revealing question, then, is not merely whether this State has an interest in applying its local rule, but whether it has an interest in encouraging defamation claims that are time-barred everywhere else to end up in New Hampshire for trial. The answer is no.
(5) Finally, considering a preference for the better rule forces us to make some judgment about the soundness of New Hampshire’s old six-year statute. Only under New Hampshire law could this action have been brought, and in judging the wisdom of our former rule we may well ask whether they were all out of step *34but Jim. Actually, the New Hampshire legislature acknowledged as much in 1981 by shrinking the limitation period to three years, see RSA 508:4, II, which, if applicable, would have barred this action. Nor is the legislative judgment hard to defend as a step in the right direction, there being good reason to prefer a shorter period over a longer one in defamation cases. While the essence of defamation is described as harm to reputation, see W. Keeton, Prosser and Keeton On Torts § 111, at 773 (5th ed. 1984); Restatement (Second) of Torts § 559 (1977), the damage consists of interference with the various advantageous relationships actually or potentially existing between the plaintiff and others in society. Because such harm by its very nature is demonstrable with less certainty than damage to a fender or injury to a collarbone, there is a strong social interest in requiring allegations of defamation to be proven sooner rather than later after the wrong is said to have occurred. Thus, defamation claims may be thought to go stale faster than other tort claims do. See In Re Value Line Special Situations Fund Lit., 420 F. Supp. 125, 128 (S.D.N.Y. 1976). On this premise, New Hampshire’s six-year statute was anomalous, and the one-year periods of each of the other three arguably interested States expressed a patently better rule.
Where these considerations balance out is clear. New Hampshire’s six-year statute was an undesirable anomaly, the application of which is unjustifiable for the sake of simplicity or for the achievement of any other purpose recognized in the Clark catalog. Other States with obviously more significant contacts with the parties, the publications, and the resulting harm agree in providing a one-year period of limitation. New Hampshire’s interest in correcting misinformation about non-residents obviously does not demand a six-year opportunity for such a process, and application of a one-year rule would not thwart the policy served by New Hampshire’s old six-year statute. Nor, finally, does New Hampshire have any interest in providing a final resort for litigating damage claims that are moribund in every other jurisdiction, thereby eliminating the possibility of predictable results in the aftermath of multistate defamation, and inviting the ultimate forum shopping that has occurred in this case.
I cannot, therefore, agree that the application of New Hampshire’s statute of limitations is neither arbitrary nor unfair, as the majority insist, and I would answer the First Circuit’s second question in the negative, for the reason that New Hampshire’s *35limitation period may not properly be applied in this case. Given that answer, I have no occasion to comment on the constitutional analysis contained in the majority opinion.
Thayer, J., joins in the dissent.